DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  
Regarding claim 18, the phrase “frame having opening” in line 2 of the claim is a grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2003/0227191) in view of Rinella (US 4,650,240).

In re. claim 1, Okamoto teaches a vehicle (10) comprising a vehicle frame (41) and a windshield assembly that is mounted to the vehicle frame and closes an associated opening provided in the vehicle frame (figs. 2-3), wherein the windshield assembly comprises at least one flexible element (46) (para [0026]) and at least one windshield (12), the at least one flexible element being attached to the at least one windshield and connecting the at least one windshield to the vehicle frame (fig. 3) for at least partially absorbing loads resulting from an impact (from collision object 
Okamoto fails to specify the flexible element has a picture frame shape comprising an inner opening and has an outer circumference.
Rinella teaches a windscreen (21) supporting element (attaching member (23)) has a picture frame shape (figs. 1-3) comprising an inner opening (to which windshield (21) is attached) (figs. 1-3) and an outer circumference (24) (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okamoto to incorporate the teachings of Rinella to have the flexible element comprise a picture frame shape with an inner opening and has an outer circumference, since Okamoto states the windscreen is mounted on the resin hinge, and doing so would provide increased support of the windscreen when mounted on the resin hinge.
In re. claim 2, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one windshield is provided with an outer circumference that is smaller than or equal to an inner circumference of the associated opening of the vehicle frame such that the at least one windshield is arranged on the vehicle without overlapping the vehicle frame (as is shown in the embodiment in figure 6A).

In re. claim 4, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the inner opening has a circumference that is smaller than an outer circumference of the at least one windshield, wherein the outer circumference of the at least one flexible element is greater than an inner circumference of the associated opening of the vehicle frame (fig. 3).
In re. claim 5, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one flexible element comprises a fiber reinforced polymer (polypropylene) (para [0027]).
In re. claim 6, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one flexible element is bonded to the vehicle frame by means of at least one adhesive layer (56) (fig. 6A) (para [0038]).
In re. claim 7, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one flexible element is attached to the vehicle frame by means of at least one fastener (93) (fig. 8A) (para [0048]).
In re. claim 8, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one windshield is bonded to the at least one flexible element by means of at least one adhesive layer (67) (fig. 6A) (para [0054]).
In re. claims 9-10, 12, and 14, Okamoto as modified by Rinella fail to disclose the at least one windshield comprises thermoplastic material, the at least one windshield comprises polycarbonate, the vehicle frame comprises composite material, or the vehicle frame comprises a fiber reinforced polymer material.
In re Leshin, 125 USPQ 416.
In re. claim 11, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one windshield has a curvature in at least one direction (fig. 2).
In re. claim 13, Okamoto as modified by Rinella fail to disclose the vehicle is embodied as a helicopter.
The examiner takes Official Notice that helicopters are well-known types of vehicles utilizing windshields.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okamoto as modified by Rinella to have the vehicle as a helicopter, for the purpose of mitigating impact on collision objects when the collision objects collide with windshields of a helicopter.
In re. claim 15, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one windshield is provided with an outer circumference that is smaller than or equal to an inner circumference of the associated opening of the vehicle frame such that the at least one windshield is arranged on the vehicle without overlapping the vehicle frame (fig. 6A), and wherein the at least one flexible element is bonded to the vehicle frame by means of at least one adhesive layer (67) (para [0054]).
In re. claim 16, Okamoto teaches a vehicle (10) comprising a vehicle frame (41) having an opening (opening covered by windshield (12)) (fig. 1) and a windshield assembly mounted to the vehicle frame the windshield assembly closing the opening in the vehicle frame (figs. 2-3), the 
Okamoto fails to disclose the flexible element defines a frame comprising an inner opening and an outer circumference.
Rinella teaches a frame (attaching member (23)) comprising an inner opening (to which windshield (21) is attached) (figs. 1-3) and an outer circumference (24) (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okamoto to incorporate the teachings of Rinella to have the flexible element define a frame comprising an inner opening and an outer circumference, since Okamoto states the windscreen is mounted on the resin hinge, and doing so would provide increased support of the windscreen when mounted on the resin hinge.
In re. claim 17, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 16, wherein the windshield is provided with an outer circumference that is smaller than or equal to an inner circumference of the opening of the vehicle frame such that the windshield is arranged on the vehicle without overlapping the vehicle frame (fig. 6A), and wherein the vehicle frame is bonded to the flexible element by a second adhesive layer (61) (fig. 6A).

Okamoto fails to disclose the flexible hinge comprising an inner opening and an outer circumference, and wherein the vehicle is a helicopter.
Rinella teaches a frame (attaching member (23)) comprising an inner opening (to which windshield (21) is attached) (figs. 1-3) and an outer circumference (24) (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okamoto to incorporate the teachings of Rinella to have the flexible hinge comprise an inner opening and an outer circumference, since Okamoto states the windscreen is mounted on the resin hinge, and doing so would provide increased support of the windscreen when mounted on the resin hinge.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okamoto as modified by Rinella to have the vehicle as a helicopter, for the purpose of mitigating impact on collision objects when the collision objects collide with windshields of a helicopter.
In re. claim 19, Okamoto as modified by Rinella (see Okamoto) teach the helicopter of claim 18, wherein the windshield is provided with an outer circumference that is smaller than or equal to an inner circumference of the opening of the helicopter frame such that the windshield is arranged on the helicopter without overlapping the helicopter frame (fig. 6A).
In re. claim 20, Okamoto as modified by Rinella (see Okamoto) teach the helicopter of claim 18, wherein the windshield is bonded to the flexible hinge by a first adhesive layer (67) (para [0054]) and wherein the vehicle frame is bonded to the flexible hinge by a second adhesive layer (61) (para [0038]) (fig. 6A).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647